Citation Nr: 1223143	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  01-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 1996, for the award of pension benefits.

2.  Entitlement to an effective date earlier than November 10, 2003, for the award of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2000 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a July 2011 VA Form 9, Appeal to the Board, the Veteran requested a hearing before the Board at the RO.  A hearing was scheduled in August 2011.  That same month, the Veteran contacted VA and canceled the hearing.  Thus, there is no pending hearing request at this time.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is warranted before it can decide the issues on appeal.  That development is described below.

In February and March 2000 letters, a readjustment counselor from the Vet Center in Arecibo, Puerto Rico, wrote that the Veteran had been known to the center since 1989.  While there are medical records dated in 1989 in the file, it is unclear if those records are from VA or the Vet Center.  For example, the Veteran was hospitalized at a VA facility in March 1989 with major depression with psychotic features and PTSD.  Thus the 1989 treatment records for psychiatric complaints may not be the ones from the Vet Center.  Additionally, in a March 2004 statement, the Veteran wrote that the evidence necessary to substantiate his claim could be obtained from the VA Medical Center in San Juan and the Arecibo Vet Center, which would indicate that the Veteran was still receiving treatment at that facility.  This conclusion is supported in a November 2006 letter from the Vet Center, where the employee wrote the Veteran "continues to receive psycho-social counseling for combat[-]related stress and post military readjustment problems."  The Board finds that the Vet Center records should be obtained, as they are relevant to the issues on appeal (including the one for pension).  

Virtual VA has a document that indicates that Social Security benefits were denied.  The Board finds that there is a very likely chance that the Social Security records would be relevant to the issues on appeal.  Thus, an attempt to obtain the records relied upon in the Social Security's decision should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir.2010); Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993).

Since the claim is being remanded, the Veteran's VA treatment records dating from May 2011 should be obtained.  

The Board notes that the last time a supplemental statement of the case had been issued for the claim of entitlement to an earlier effective date for pension was in April 2005.  A current supplemental statement of the case must be issued taking into consideration the evidence received since that time (including evidence received as a result of this remand).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Vet Center records from the Arecibo, Puerto Rico, facility dating from January 1989.

2.  Request all documents pertaining to the application of disability benefits from the Social Security Administration, including the records relied upon in determining whether benefits were warranted.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

3.  Associate with the claims folder (or Virtual VA) VA treatment records pertaining to the Veteran dating from May 2011.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to: (i) an effective date earlier than February 27, 1996, for the award of pension benefits; (ii) an effective date earlier than November 10, 2003, for the award of service connection for PTSD; and (iii) an initial evaluation in excess of 50 percent for PTSD.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

